Case
  Case:
     1:18-mc-00360-HSO-RHW
        3:18-mc-00022-JMV DocDocument
                             #: 1 Filed: 210/24/18
                                             Filed 11/13/18
                                                    1 of 3 PageID
                                                              Page#:11of 3




                                                  3:18-MC-22-JMV
Case
  Case:
     1:18-mc-00360-HSO-RHW
        3:18-mc-00022-JMV DocDocument
                             #: 1 Filed: 210/24/18
                                             Filed 11/13/18
                                                    2 of 3 PageID
                                                              Page#:22of 3
Case
  Case:
     1:18-mc-00360-HSO-RHW
        3:18-mc-00022-JMV DocDocument
                             #: 1 Filed: 210/24/18
                                             Filed 11/13/18
                                                    3 of 3 PageID
                                                              Page#:33of 3
